Citation Nr: 1702713	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for cholesterol.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 2, 1957 to August 15, 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for prostate cancer, high blood pressure, arthritis, joint pain, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant's high cholesterol is a laboratory finding and is not considered to be a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for cholesterol have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

However, these duties do not apply to claims, such as in this case, which turn on statutory interpretation, rather than consideration of the factual evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004 (interpreting that VA notice was not required where evidence could not establish entitlement to the benefit claimed).  As the law is dispositive in this claim, no further action is required pursuant to VA's duties to notify and assist.

Based on a thorough review of the record, the Board finds that the appellant's claim of entitlement to service connection for cholesterol must be denied.  Although the medical evidence documents the appellant's diagnosis of hypercholesterolemia, this condition is not a disability for VA purposes.

Hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol.  Hypercholesterolemia is "excessive cholesterol in the blood."  See Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.  Elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).

The term "disability," as used for VA purposes, refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of record suggesting the appellant's elevated cholesterol causes any impairment of earning capacity.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 113.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.  In sum, the evidence demonstrates that the appellant is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cholesterol is denied.


REMAND

Supplemental Security Income (SSI) is a Federal income supplement program funded by general tax revenues (not Social Security taxes) from the Social Security Administration (SSA).  It is designed to help aged, blind, and disabled people, who have little or no income and provides cash to meet basic needs for food, clothing, and shelter.  See 20 C.F.R. §§ 416.110 (a); 416.202 (2015).  The record reflects that the Veteran is in receipt of SSI benefits.  See September 2012 VA Form 21-526.

VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (b), (c)(3); 38 C.F.R. § 3.159 (c)(1).  As the SSA records are potentially relevant to the claims on appeal, they must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A (c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records and associate them with the Veteran's claims file.  The appellant should also be given an opportunity to present any private treatment records.

2.  Any medical or other records relied upon by SSA in awarding the appellant disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159 (c) (2015) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  Thereafter, readjudicate the issues remaining on appeal.  If the benefit sought remains denied, furnish the appellant and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


